EXAMINER’S AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander H. Spiegler, Applicant’s attorney, on August 13, 2021. 
In the Claims
3.	The claims have been amended as follows. 
	Claim 32 has been canceled. 
	Claims 29-31 and 33-35 have been amended to recite, in their entirety, as follows. 
	Claim 29. --A nucleic acid molecule comprising SEQ ID NO: 11 or the complement thereof--. 
	Claim 30. --A turfgrass plant, plant cell, plant part, or seed comprising the nucleic acid molecule of SEQ ID NO: 11 or the complement thereof--.  
	Claim 31. --The turfgrass plant part of claim 30, wherein the plant part is a crown, stem, tiller, cutting, apical meristem, pollen, ovule, flower, shoot, stolon, propagule, runner, rhizome, root, or leaf--. 

Claim 34. --The turfgrass plant, plant cell, plant part, or seed of claim 33, wherein the bluegrass is Kentucky bluegrass--. 
	Claim 35. --A plasmid comprising the nucleic acid molecule of SEQ ID NO: 11 or the complement thereof--. 
In the Specification
4.	The Title has been amended to recite, in its entirety, as follows:
	--Plants comprising a gibberellic acid 2-oxidase gene expression cassette--. 
	The Abstract has been amended to recite, in its entirety, as follows:
	--The invention provides for an expression cassette comprising a gibberellic acid 2-oxidase gene, and turfgrass plants comprising said cassette--.
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance.  
	The claims require the full-length nucleic acid molecule of SEQ ID NO: 11 or the complement thereof.  The prior art fails to teach or reasonably suggest a gibberellic acid 2-oxidase gene expression cassette comprising the combination of the coding sequence and the regulatory elements reflected in the full-length SEQ ID NO: 11.  The closest prior art is Matarasso et al (US Patent Publication 20140059714, priority to September 22, 2011), which teaches a nucleic acid sequence having 59.7% sequence identity to SEQ ID NO: 11 (see Sequence Search Results for the Published Applications Database, Result 5).  The closest prior art is also GenBank Accession Number X51910, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662